Citation Nr: 0632743	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-27 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for history of squamous 
cell carcinoma of the right lung status-post pneumonectomy, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO promulgated a rating decision 
in January 2003 which granted service connection for history 
of squamous cell carcinoma of the right lung status-post 
pneumectomy and assigned a noncompensable rating effective 
August 1, 2002.  The rating assigned and the effective date 
were continued in a February 2003 rating decision.  In a 
March 2003 rating decision the effective date was established 
as August 1, 2001.  Finally, in a January 2004 rating 
decision the veteran's service-connected disability rating 
was increased to 30 percent effective August 1, 2001.  As 
this is not considered a full grant of the benefit sought, 
the veteran's case is now before the Board for appellate 
review.

Additionally, the Board notes that the veteran filed a claim 
for a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disability in April 2006.  It does not appear that the RO 
adjudicated this claim.  Consequently the Board hereby refers 
this claim to the RO for proper adjudication.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  


REMAND

The Board notes that effective October 6, 2006, 38 C.F.R. 
§ 4.96 was amended to clarify the use of pulmonary function 
tests (PFTs) in evaluating respiratory conditions.  See 71 
Fed. Reg. 52457-52460 (September 6, 2006).  A new paragraph 
which has seven provisions was added to the regulation.  This 
amendment went into effect after the veteran's case was 
certified to the Board for appeal.  Consequently the veteran 
should be advised of the changes in a supplemental statement 
of the case (SSOC) and the RO should review the veteran's 
claim to determine the impact the amendment has on his claim.  

The veteran testified at the May 2006 hearing that he was 
unemployable because he was on inhalers and home oxygen 
therapy.  He said he received all of his treatment at the VA 
Natchez Clinic and the VA Medical Center (VAMC) in Jackson.  
He testified that he gets exhausted when he exerts himself.  
He noted that he even gets short of breath when taking a 
bath.  He said he cannot take care of his household chores 
and has help come in to assist with these tasks.  He 
testified that he has to sleep with three pillows or in a 
Lazy Boy chair to keep his head elevated so he can breathe 
while sleeping.  He testified that he was put on home oxygen 
five months prior to the hearing.  

Associated with the claims file are VA outpatient records 
dated from September 1992 to December 1993 and from December 
2003 to August 2005.  As the veteran testified at his May 
2006 hearing that he was prescribed home oxygen therapy five 
months prior to the hearing, it appears that there are more 
current treatment records.  Therefore, any records from the 
Jackson VAMC and the Natchez Clinic that have not already 
been obtained should be acquired.  

The veteran was last afforded a VA examination in December 
2003.  Pulmonary function testing (PFT) was accomplished at 
that time.  Since the examination is almost three years old 
and because the veteran has testified that his disability has 
increased in severity, even to the point of needing home 
oxygen therapy, a new examination is necessary.  The Board 
notes that a progress note dated in June 2005 in the VA 
outpatient treatment reports indicates that PFT was not 
accomplished at that time because the veteran experienced 
shortness of breath.  The examiner should be provided a copy 
of the current regulations and consider the new amendment to 
38 C.F.R. § 4.96 when evaluating the veteran and making 
pertinent findings.  (For example, if it is determined that 
outpatient oxygen therapy is required, a PFT is not 
required.)  

Finally, the veteran has reported in several statements that 
he is in receipt of Supplemental Security Income (SSI) 
benefits.  He reported that his claim for Social Security 
Administration (SSA) disability benefits was denied.   The RO 
has made notes in the file that the veteran is not in receipt 
of any benefits.  Associated with the claims file is a Social 
Security Administration Data process inquiry dated in July 
2005 which reveals that the veteran is not in receipt of any 
SSA benefits.  However, the veteran reported that he is in 
receipt of SSI benefits and it does not appear that the RO 
obtained the necessary information in order to confirm this 
fact.  The RO should attempt to obtain copies of any award 
and/or denial of SSA and/or SSI benefits and a copy of 
medical records associated with any disability 
determinations.  If no such records are available, the RO 
should obtain a statement from SSA to that effect.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and ask him to submit or 
identify any and all pertinent 
medical evidence that is not of 
record.  If the evidence consists 
solely of medical records from VA 
facilities, the veteran should be 
asked to identify those facilities, 
and the RO should obtain and 
associate with the claims file any 
records or other evidence that is 
not already of record.  The RO 
should specifically request all 
records from the Natchez Clinic and 
the Jackson VAMC which are not 
already of record, including all 
records from August 2005 to the 
present.  

2.  The RO should contact the SSA 
and obtain copies of any SSA 
determinations and medical evidence 
pertinent to any decision.  A 
response from SSA should be sought, 
even if no records are available.

3.  After the above-requested 
development is accomplished, the RO 
should arrange for the veteran to 
undergo evaluation by a VA examiner 
with appropriate expertise to obtain 
the information necessary to apply 
the rating criteria.  Pulmonary 
function testing is required unless 
the results of a maximum exercise 
capacity test show 20 ml/kg/min or 
less, or where pulmonary 
hypertension, cor pulmonale, or 
right ventricular hypertrophy has 
been diagnosed, or where there have 
been one or more episodes of acute 
respiratory failure, or where the 
examiner determines that outpatient 
oxygen therapy is already required.  
If PFT is necessary, the examination 
should include testing that measures 
the forced expiratory volume in one 
second, the ratio of forced 
expiratory volume to forced vital 
capacity, and diffusion capacity of 
the lung for carbon monoxide by the 
single breath method.  If the 
veteran is unable to accomplish 
pulmonary function testing the 
examiner should be asked to provide 
an estimate of the veteran's forced 
expiratory volume in one second, the 
ratio of forced expiratory volume in 
one second to forced vital capacity, 
the diffusion capacity of the lung 
for carbon monoxide by the single 
breath method, or the veteran's 
maximum oxygen consumption.  All 
other indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished.  The examiner should 
be provided a copy of the current 
regulations and consider the new 
amendment to 38 C.F.R. § 4.96 when 
evaluating the veteran and making 
pertinent findings.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  All potentially applicable 
rating criteria should be 
considered, including the amendment 
to 38 C.F.R. § 4.96.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The supplemental 
statement of the case should include 
the recent amendment to the rating 
criteria.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

